            Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 1 of 13


                         1N THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                             '
                                  STATES REPUBLIC



1.   LOUIS BORRERO,                                                                                                                                    Case No. 13-CR-00058-KBF-16
       Movant,

     V.

     UNITED STATES OF AMERICA,
       Respondant.



                      MOT IO FOR COMPASSIONATE RELEASE
                   U DER §3 582( c )( 1 )(A) , FIR ST STEP ACT &
                 E ERGE CY I    LIGHT OF THE CURRE T COVID - 19
                            P. .DE IC CO. DITIO.-



                       FIRST                         ACT                                   1                                              . C.                                                          ( )( 1)(.)
                     THE CO       IS                                        HO ..-ZE                                                                                                                           OF
                               I PRI 0. L--:' . S


          The Cc 1rt may no t modif y
                 1
                                                                                   c...             term of i mp ris onment once i. t has
     been imp os ed except tha t -- i. n a ny case -- the Court, upon motion of
     the Di.rector of the Bureau of Prisons, or upon motion of the defen -
     dant, aft~r the ·defendant has fu l ly exhau sted ail admin istrative
     rights to appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant's behalf or the lapse of 30 days from the receipt
     of such a request by the Warden of the defend ant's facility, whichever



                                                                                       1




                                  m11n1111mmm1mm1111111111111111111111111111111u111111111111111111111111111 1111u1111111111111111111111111111111111111111111111111111111,,11,,,11,11,,,11,,,,,,,   •'
         Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 2 of 13


is earlier, may reduce the term of imprisonment (and ma)' impose a

term of probation or supervised release with or without conditions

that does - not exceed the unserved portion of the original term of

imprisonment) after considering the factors set forth in section

3553(a) to the extent that they are applicable, if found that:

     1) Extraordinar) 7 and compelling reasons warrant such a reduction

and that such a reduction is consistent with applicable policy state-

ments issued by the Sentencing Commission.

     The law now permits a court to reduce an inmates sentence or

otherwise adjust it wherever ''extraordinary and compelling reasons

warrant such a reduction, 18     u.s.c.   §3582(c)(l)(A) may constitute

extraordinary and compelling reasons" in a common meaning of the

words. June 17, 2019, "e.xtraordinaqr and compelling" means beyond

what is usual, customary, regular, or common, and a "compelling

reason'' is one so great the irreparable harm or injustice would

result if [the result] is not [granted]. See e.g. United States v.

Young, 2020 WL 1047815 at 6 . (M.0. Tenn, Mar. 4, 2020)(collecting

case),   ' The District Courts them se lves have the power to determine

what constitutes extraordinary and compelling reasons for compass-

ionate release.
                                                       ,,


                       C0VID-19 RELATED RISKS



     The public health crisis in prisons across America pose a clear

d anger to Mr. Borrero' s wel 1-being, _and indeed, his life. C0VID-19

pr esents an unprecedented public health ri.sk, with a particularly

high risk to people in confined spaces . Accordingly, the global

publ ic health response has been to promote isolation, quarantine,

                                    2
       Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 3 of 13


and "social distancing". None of these measures, however, can be
ade~uately implemented in a prison environment. Indeed, the unpre-
ced ented threat of COVI0-19, which could not have been foreseen at
the ti.me of Mr. Borrero's sentenci.ng, poses extraordinar)' risks to
all federal prisoners. The virus thrives in densel)' populated areas,
a nd the measures necessary to contain and prevent infection are
ex tremely difficult, if not impossible to achieve in a prison envir-
onme nt. The Federal Bureau of Prisons is experiencing an emergency
pre c isely b ecause, by def ini ti.on and by design, lack the capaci t)'
for soci.a l di stancing. The lives of all inmates are at risk whether
from ot h e r i nmates or officers and vendors who come and go. When
you add the inherently inhospitable conditions in which hygeine and
l iving spa ce are necessarily at a premium, you've created the perfect
storm wi t hi n whi ch COVID-19 can wreak havoc. The reality confirmed
b)' the Su r ge on General , and so many others, is that we a r e only i n
the early stag es of this trag ic and unsettling time in our history.
     Perhaps t h e r e are lessons t hat we can learn from thi.s COVID-1 9
Pa ndemic -- a vi ru s that has made the strongest among us feel vulner-
ab le in a   Wei)'   we r·,evP. r have before. Sadly, we all know someone whose
life h as be ,:n impacted b)' t he nov e l coronavirus, but maybe this
e xperience mak e s it easier for us to believe in second chances.




                                         3
           Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 4 of 13


                           BORRERO'S ACCESSORIAL ROLE


        Mr. Louis Borrero was arrested on Januar)' l 9, 2013. Mr. Borrero
was then indicted on Januar)' 23, 2013 and pled "not guilt)'" on
Januar)' 25, 2013. A three count superseding indictment was later
filed on September 3, 2013, charging Mr. Borrero with (1) ~onspir-
ing to d i.stribute and possess with intent to distribute 1 kilogram
and more of heroin in violati.on of 21          u.s.c.   § 841(b)(l)(A), 21

u.s.c.     § 846. (2) agreeing to commit armed robberies of individuals

believed to be eng a ged in narcotics trafficking i.n violation of 18
u.s.c.     § 1951 and (3) using; carr)ring, and possessing a firearm,

and      aiding and abetting the use, carr)ring, and possession of a
firearm, during and in relat i on to a drug trafficking crime in
violatio n of 1 8    u.s.c.   § 924(c)(l)(A)(l).

The charged cons p iraC)' was allegedl)' carried -out from in or about
December cf 2012 up to and including the arrest date of Januar)' 9,
2013.
'\' .   · Mr . Borrero' s jut')' trial commenced on November 4, 2013 and was
continued on November 5, 2013 5 November 6, 2013, .and compl_eted on
November 1 2, 201 3. Th e Jur)' found Mr. Borrero gui?lt)' of all charges.
         On December 3, 2013, counsel filed a motion to set aside the
verdict hnd fo~ a new trial pursuant to Rule 29 and Rule 33.
Mr. Borrero also submitted a pro se motion for .the same relief. The
motions were ultimatel)' denied in their entiret)' on June 19, 2014.
The undersigned was appointed as counsel in the District Court on
Jul)' 8, 2014.




                                      4




                                            1
      Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 5 of 13


     On October 14, 2014, counsel filed a sentencing letter comb-

ined with a motion to dismi.ss based on outrageous government conduct.

The motion to dismiss was den i. ed and on October 28, 2014, Mr. Borrero

was sentence d to 324 months (27 years)      imprisonment to be followed

by 10 years supervised release. Mr. Borrero is currentl)' serving

his sentence at United S tates Penitentiary Canaan in Waymart, PA,



                            INTRODUCTION



     Comes now. Movant (hereinafter). Movant or Defendan·t Sui Juris

re spec tf ully moves this Honorable Court pursuant to the newly-       ·'l ·


amended 18 U.S.C. § 3582(c)(l)(A), for an order reducing his sentence

or to reschedule a r esentencing hearing with the ~pportunit)' t0 pro- i

vide more information to the Court prior and during the resentencing

hearing to assist the Court i n determining the appropriate sentence .




                            MEMORANDUM OF LAW


Mcvant was a young man of promise whose life was derailed by three

factors that ultimately c o st him his life. Mr Borrero made a series

of poor choices. Second, The Court sentence him to 27 years in

Prison-a sentence    that effectively announced that there was nothing

redeemale about this man, That he has nothing left to give humanity)

The latter is most certainly not the case.




                                   5
     Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 6 of 13


To incarcerate Mr. B~rrero any longer would be a complete and utter

waste of valuable human life. The Question before the Court really

is whether Mr. Borrero series of poor Choices is work his life, we
                                                                           l

submit that it is not . Mr. Borrero can never undo the series of poor

Choices he made. However, we can correct the other two factors that

have led to a waste of human life .- and dignit)' Mr. Borrero has served

approximately (96) Months with good conduct time, which is equivalent

to a term of (110) Months [approximately 10 years] Nothing will ever

get that time back, he has paid significantly for his crimes.



Now, the Courts has the opportunit)' to use the tool congress g~ve it

to give Mr. Borrero the     chance to salvage some portion of his life

because of the First Step Act of 2018, The Court has an opportunity

to correct an injustice and release Mr. Borrero because of his efforts

over the last decade Mr. Borrero has the education skills Famil 1r support

and drive to succeed if release.




                                    ARGUMENT



This Court can now bring a belated measure of Justice to Movant's

sentence. due to the change      made to§ 3582 (c)(1)(A)(1)       by the

First Step Act See P,L. 115-391,132 stat. 5194~ at§          603 (Dec.21 218)

The Court may reduce a sentence for extraordirnary and compelling

reason like those present in        this case and Movant ask the Court

to reduce his sentence. The Court now has the authority to reduce -




                                6
          Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 7 of 13
an •,inmate's Sentence base on the extraordinary and compelling

circumstances presented here, the change mode to 18          u.s.c   § 3582 (c)(l)

(A)(1) made by both the First Step and that of the cares Act have finally

vested the Court with final authority to decide when extraordinary and

compelling reasons warrant a sentence reduction, such circumstances

clearly exist in this case. The factors the Court must consder in

determining an appropriate sentence weigh strongly in favor of Mr~Borrero




                       The Relevant Factors Weigh Strongly

                       in Favor of a Sentence Reduction



In deciding Movant's request for a sentence reduction, the Court

must determine whether after co nside rin the fac~ors set forth in

18   u.s.c.   § 3582(a), extraordinary and compelling circumstance permit

that relief, and j_f so, that Movant is not a danger to the safety of

any other pers on or to communi t)'· As explained below, the § 3553(a)

factors weigh strongly in favor of relief in Movant's case.

Section§ 3553(a)(2) requires a court          to consider the necessity

of the sentence imposed to reflect the seriousness of the offense,

afford adequat~ deterrence, protec t the public from Mr. Borrero

and provide him with rehabilitative services. The more 10 years _

that Mr. Borrero has already served in prison has transformend him.

Although he had tribulations while incarcerated, he has dedicated

himself to the rehabilitation of himself, fulfilling the objectives

of§ 3553 (a)(2) that incarceration provide the defendant with needed




                                     7
     Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 8 of 13

educational or vocational training, medical care or other correctional

treatment, see Exhibit-1, Educational Courses. He has completed more -

than 30 Education Courses, logging over 700 hours since his incarceration.

He has beco_me english Proficient and developed skills for business. He

facilitated alternative to violence project seminars, volunteered to

teach:_   men around him to learn to read and write. He has developed

skills in hopes of future employment opportunities if granted relief

by this court. This factor also weighs heavily in support of grantig

relief.




If released he would pose no danger to the safet) 7 of any person or
the community. Ile has maintained strong family and community ties.

Movant plans to live with his mother, his wife and          their two   children

if granted relief. Nothing i n the facts of this case indicate that

Movant would be a danger if released. There are strong indications from

his time :i.n prison that he is now     a matured man who poses no risk to

the community, and is likely to became a productive and valuable member

of society upon release.



Mr. Borrero is deserving of mercy with the pasage of the First Step Act '
Congress emphasized the imperative of reducing sentence. Mr. Borrero

conduct,and initiative during his incarcerati~n demostrate rehabilitation.

Movant has had an unblemished disciplinary record since 2018.


                         Conclusion
    Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 9 of 13



Congress has now give the Court the power to grant Movant relief

from his sentence, Movant respectfully requests the Court to

reduce his sentence and grant his First Step ~otion based on

extraordinary and compelling reason.




                                      Respectfully Submitted

                                       ~- §
                                       LOUIS BORR~
Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 10 of 13




                          EXIBIT - 1.
               Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 11 of 13
     C:MEM                  *                                                           I NMATE EDUCATION DATA                                                                                                                                                     *       11-13-2020
PAGE 001                    *                                                                  TRANSCRIPT                                                                                                                                                          *       11:52:40

REGISTER NO: 67883 - 0 5 4                                                      NAME .. : BORRERO                                                                                                                                                                      FUNC: PRT
FORMAT ..... : ~ SCRIPT                                                         RSP OF: CAA-CANAAN USP

                                         EDUCATION INFORMATION ---------------------------
FACL       ASS : -- .•3NT   DESCRIPTION                    START DATE / TI ME STOP DATE/TIME
CAA        ES~ :o..;;.8     ENGLISH PROFICIENT             12-03-2014 1621 CURRENT
CAA        GE 3P            ENROLL GED PROMOTE W/ CAUSE    09-12-2018 1401 CURRENT
CAA        GE SAT           GED PROGRESS SATISFACTORY      06-29-2016 1200 CURRENT

                                        EDUCATION COURSES
SUB-?A.C::.,       DESCRIPTION                     START DATE STOP DATE EVNT AC                                                                                                                                                                                                    LV    HRS
CAA                1:00 -3:00 PM LITERACY CLASS    01-26-2018 CURRENT
c;,_:o.,           HEALTH FAIR                     10-25-2020 11-08-2020         P C                                                                                                                                                                                               P       2
                   EAT TO WIN                      09-13-2020 09-21-2020         p C                                                                                                                                                                                               P       5
CAA                INTRO TO PLYOMETRICS            06-27-2020 07-13-2020         P C                                                                                                                                                                                               P       5
CAA                PARENTING 2                     12-17- 2018 01-10-2 019       P C                                                                                                                                                                                               P      10
CAA                BEGINNING ART CLASS             08-13-2018 09-14-2 018        p C                                                                                                                                                                                               P      10
CAA                SPORTS FIELD ATH FACL MAINT     03 -05- 2018 04-06-2018       p C                                                                                                                                                                                               P      10
CAA                INTERMEDIATE DRAWING CLASS      01-08-2018 02-09-2018         p C                                                                                                                                                                                               P      10
CAA                PARENTING CLASS                 10-02-2017 12-19-2017         P C                                                                                                                                                                                               p      10
CAA                PRE 114 12:45 - 3:20            04-05-2017 01 - 26-2018       P W                                                                                                                                                                                               I     699
CAA                NUTRITION                       10-20-2 017 11-25 - 2017      p C                                                                                                                                                                                               P      15
CAA                COURSE ON SOLAR SYSTEM.         04 - 01 - 2017 06-02 - 2017   P C                                                                                                                                                                                               P      10
CAA                INTERMEDIATE DRAWING CLASS      03 - 15-2 017 05-19-2 017     P C                                                                                                                                                                                               p      10
CAA                PRE 143 12:45 - 3:20            01-2 0 -2 016 04 - 05 - 2017  C W                                                                                                                                                                                               I       0
CAA                ACE SELF REDEMPTION             08-11-2016 01 - 27 - 2017     P C                                                                                                                                                                                               P      24
CAA                CALLIGRAPHY                     10 - 10-2016 11-25 - 2016     P C                                                                                                                                                                                               P       6
CAA                INTERMEDIATE DRAWING CLASS      10 -1 0 - 2016 11-25-2016     p C                                                                                                                                                                                               p      10
CAA                LAWS FOR SMALL BUSINESS.        10-15-2 016 11-21-2 016       p C                                                                                                                                                                                               P      10
CAA                CDL PREPARATION CLASS .         10 -15- 2016 11-16-2016       p C                                                                                                                                                                                               P      10
CAA                PUBLIC SPEAKING CLASS.          09 - 06 - 2016 09 -3 0 -2 016 P C                                                                                                                                                                                               p      10
CAA                BEGINNERS DRAWING               08-15-2 016 09 - 20-2016      p C                                                                                                                                                                                               P      10
CAA                CALLIGRAPHY                     08 - 15-2016 09 - 20 - 2016   P C                                                                                                                                                                                               P       6
CAA                SELF REDEMPTION                 06 -1 5 -2 016 09 - 09 - 2016 P C                                                                                                                                                                                               p      15
CAA                INTRODUCTORY CROCHET CLASS.     04-01 - 2016 05 - 15 - 2016   P C                                                                                                                                                                                               P      10
CAA                INTRO EFFECTIVE COMMUNICATION 04 - 01 -2 016 04 - 2 5- 20 16  P C                                                                                                                                                                                               P      10
CAA                PRE 143 12:45 - 3:20            04-20-2015 06 - 11 - 201 5    P W                                                                                                                                                                                               I      52
CAA                NUTRITION                       04-22 - 2015 05- 16 - 201 5   P C                                                                                                                                                                                               p      14
CAA                BARBER CLASS                    04-08 - 201 5 05- 08 -2015    P C                                                                                                                                                                                               p      10
CAA                INTRODUCTION TO PIANO           02 - 15 - 201 5 04-28-2015    p C                                                                                                                                                                                               p      17
CAA                NUTRITION                       02 - 02 -2 01 5 03-16 - 2015  P C                                                                                                                                                                                               p      15

- - - - - - - - - - - - - - - -- --- -- -------                                    HIGH TEST SCORES                                                                                                                     ------------------------------
TES T                SUBTEST                                                   SCORE      TEST DATE                                                                                                                                             TEST FACL               FORM           STATE
GED PRAC             LIT / ARTS                                                430.0      10-18-2016                                                                                                                                            CAA                     PC
                     MATH                                                      370.0      10-18-20 16                                                                                                                                           CAA                     PE
                     SCIENCE                                                   4 30.0     10-18-2 016                                                                                                                                           CAA                     PD
                     soc STUDY                                                 460.0      10-18-2016                                                                                                                                            CAA                     PC
                     WRITING                                                   410.0      10-18-2016                                                                                                                                            CAA                     PE
GED READY            RLA                                                       142.0      04-23-2019                                                                                                                                            CAA                     LA-RD

G0002               MORE PAGES TO FOLLOW




                                 111mnnmnm111m111111n1111111111111111111111m1111111111111111111111111111111111111111111111111111111111111111111111111111111111111 11 1111111 1111111111111 1111111111111111111111 1111111 111 11111,11111 1111111111111, , :   ,
             Case 1:13-cr-00058-AKH Document 772 Filed 12/01/20 Page 12 of 13
        ~M   ·~                  - '1AT3 E:J c;.,::-:o_ · :JA A *    - 13 - 2020
?riG::C: 002 OF    -2   %
                                         TRANSCR :PT                   *        1   : 5 2:40

~EGISTER 0: 6 883-0 54            NAME .. : BORRERO                        FUNC : PRT
FORMA ...... TRANSCRIPT           RSP OF: CAA-CANAAN USP

-------------------- - -- - -----    HIGH TEST SCORES      --------------------- - --------
TEST               SUBTEST        SCORE     TES T DATE         TEST FACL     FORM         STATE
GED READY          SCIENCE        159 . 0   03-15-2019         CAA           SC- RD
                   soc STUDY      145.0     09-27-2018         CAA           ss - RB
GED 2014           SCIENCE        142.0     09-04-2019         CAA
                   soc STUDY      152.0     01-16 - 2019       CAA
TABE D             LANGUAGE         8.8     09-08-2016         CAA           9M
                   MATH APPL        7.3     09-08-2016         CAA           9M
                   MATH COMP        5.5     09-08-2016         CAA           9M
                   READING         10.5     10-13-2017         CAA           9 D
                   TOTAL MATH       6.3     09-08-2016         CAA           9M
TABE M             LANGUAGE         7.4     04-15-2015         CAA           9M
                   MATH APPL        4.6     04 - 15-2015       CAA           9M
                   MATH COMP        5 .8    04-15-2015         CAA           9M
                   READING          6.6     04-15-2015         CAA           9M




GOOOO             TRANSACTION SUCCESSFULLY COMPLETED
LOUIS BO l{H         11 i, ICase       II1•ti II,, II11 IIII 1•11 I I1•1\ 111I· 11Document
                            I' 111 IIII1:13-cr-00058-AKH                          1II1111I 772 Filed 12/01/20 Page 13 of 13
  Uni. Le:.;; St11 L I - . - - - -- - - -- - - - - - - - -
  Pl~1d, t: 0 11t:l n 1~)' Cnnnnn                  1 ---------------------
\.J [I )1111 (I I~ t: I' I\ I, f3 ,. I
                                                                ~ct P~SJ~(}E PAID
                                                        ~
                                                                                                              1
                                                                                                     ~t~XRl ~PA
                                                       UNJTEDSTIJTES
                                                       ,-osr.o.c. SE1'VICE01;                        ~~~ a~r20

                                                                1000
                                                                                '1111111               $0 .00
                                                                                           10007
                                                                                                     A2305K1 38948•05




                                                                                                   TO: THE CLERK OF THE COURT
                                                                                                        SOUTHERN DISTRICT OF NEW YORK
                                                                                                        UNITED STATES COURTHOUSE
            SPECI AL ~ EGAL MAIL                                                                        500 PEARL STREET
                                                                                                        NEW YORK, NEW YORK 10007-1312




                                                                                     ' '
                                                                                     '-
                                                                                ,,
                                                                                ..__ ( -~,


                                                                                      /;




                                                                                                                               .       ~   ..... ' ,., .·'""'
                                                                                                                                   i                  ~
                                                                                                                                              1'°'U•~•,..I
                                THIS CORRESPONDENCE IS                                                             --, ,., ,   I                           ..,.   .. ,.,
                              FROM AN INMATE CURRENTLY                                                               ·,.: .::l: J               .,,r: 11.J
                                 IN THE CUSTODY OF THE
                              FEDERAL BUREAU OF PRISONS                                                           90 : 11 HV I -                          :no OWl
